DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites the terminology “using a redox mediator” in claim 1 but no clear steps for using and applying the mediator are provided. It is therefore unclear how the mediator will be used in the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-12, and 15-20 are rejected under U.S.C. 103 as being unpatentable over He et al. (CN 108199105A, see also machine translation) in view of Raines et al. (US 20130211055 A1) and in further view of Kamo et al. (US 2018254480 A1).
Regarding claim 1,  He teaches a recovery method for lithium ion batteries wherein the Li-ion ion cell electrode is disassembled [0007] and the positive or negative plate is recycled through an ultrasonic hydrothermal separation [0012]. He teaches of an organic solvent capable of dissolving a binder, such as pvdf, [0009] from an electrode in order to further filter and obtain recycled battery fragments through further distillation [0009]. He further mentions that the recycling of a cathode’s active material is advantageous because cobalt and lithium are rare and scarce sources with a great recycling value [0005].
He does not mention or teach a Soxhlet extraction process to remove  a binder but Raines teaches the conventional use of a Soxhlet extraction process.
Raines teaches an extraction method separating a solid-liquid species [02010], aluminum salts from lithium aluminum hydride. Raines teaches use of sonication [0210] in an effort to make a solution homogeneous before the mixture is further extracted through vacuum filtration in a Soxhlet apparatus under reduced pressure [0210].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Soxhlet extraction apparatus as taught by Raines to the ultrasonic separation of Song ensuring an enhanced and more efficient recycling and separation of cathode materials from its pvdf binder. 
While Modified He teaches a Soxhlet extraction to remove pvdf binder from a wasted cathode, Modified He fails to mention a method for re-lithiating a wasted cathode using a redox mediator.
Kamo however, teaches a li-ion secondary battery [0003] where a negative electrode comprises a quinone such as p-benzoquinone [0111], and an ether based material such as triethylene glycol dimethyl ether [0104]. Kamo teaches that the quinoine compound draws lithium from the silicon compound into which lithium has been inserted [0033]. Kamo mentions that the negative electrode active material is related to a charge/discharge reaction [0004]. Therefore, once the battery has cycled, lithium will elude from its active material towards the quinone based mediator as explained in the instant specification [0011].  Kamo also mentions that this application allows for an easy desorption of lithium where side reactions are difficult to occur [0033]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a quinone compound that can re-shuttle lithium ions in a wasted cathode as taught by Kamo to the cathode of modified He in order to arrive at a Li-ion battery cell that comprises a redox mediator wherein a used battery can be re-lithiated through a cycling process for subsequent distillation through a conventional; Soxhlet extraction process. 

Regarding claim 2, modified He discloses all of the limitations above. He teaches the use of a binder, pvdf [(0006]) that is dissolved {(0009]) in an organic solvent and filtered through a vacuum Soxhlet extraction as explained above.

Regarding claim 3, modified He discloses all of the limitations set forth above. Raines teaches that the Soxhlet extraction to separate aluminum from the  lithium aluminum hydride is done under vacuum conditions [0209]. The examiner also makes note that vacuum conditions are always apart of Soxhlet extractions.


Regarding claim 4, modified He discloses all of the limitations set forth above. He further mentions an organic solvent is capable of dissolving pvdf   [0009] so that so that the cathode’s active materials can be further separated and filtered.

Regarding claims 5 and 6, modified He discloses all of the limitations set forth above. While He teaches the use of a stirrer [0022] in the ultrasonic reactor extraction process, Raines further discloses a sonication method [0209] in an effort to make a solution homogeneous before the mixture is extracted through a Soxhlet extraction process. Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the sonication method as taught by Raines to the extraction method of modified He in order to arrive at an extraction method capable of efficiently separating a lithium cathode from its binder by creating a homogenous reaction mixture. 


Regarding claims 10-12 and 18-20 modified He discloses all of the limitations set forth above. He fails to teach the use of redox mediators within the group of thymoquinone, methyl-p-benzoquinone, duroquinone, naphthoquinone, and more specifically, 3,5-di-tert-butyl-o-benzoaquinone.
Kamo however, teaches quinone compounds, such as p-benzoquinone and o-benzoquinone and derivatives thereof [0042/0044] as a compound of the negative electrode. Kamo teaches the quinones allow for the desorption of lithium from its active material site where side reactions are difficult to occur [0033] which further improves the cycle retention rate [0029] and overall efficiency of the battery cell [0062]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 3,5-di-tert-butyl-o-benzoaquinone, a derivative o-benzoquinone,or methyl benzoquinone(derivative)  as taught by Kamo as a component of the positive electrode of modified He in an effort to reach a battery cell that can regulate the movement of lithium ions so that a wasted battery cell can be re-lithiated for further recycling through a distillation process.

Regarding claims 15 and 16, modified He discloses all of the limitations set forth above. While He does not disclose a redox mediator dissolved in dimethyl ether, Kamo teaches of an ether based solvent such as triethylene glycol dimethyl ether that dissolves a quinoid structure compound. Kamo teaches that quinoid structure elements are the solute of solution C and the ether based material is used as the solvent of solution C; therefore, these solutions are ([C13 lines 50-54) (C14 lines 4-9]) dissolved in one another.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine solution C, a quinoid element dissolved in an ether based solution such as triethylene glycol dimethyl ether, as taught by Kamo as part of the positive electrode of modified He ensuring a battery comprised with a redox mediator able to re-lithiate a wasted cathode through cycling.

Regarding claim 17, modified He discloses all of the limitations set forth above. Modified He teaches using sonication within a Soxhlet extraction process to remove pvdf binder from a cathode. Modified He also teaches using a redox mediator, dissolved in an ether based solvent, composed within a positive electrode aimed at re-lithiating a wasted cathode before recycling by further dissembling the wasted cathode [0007] and Soxhlet extraction. Modified He also teaches in a porous polypropylene [0169] film separator that is sandwiched between the positive and negative electrode [0126]. Upon a redox mechanism and vacuum Soxhlet extraction with sonification applied, the binder will be removed from the cathode, leaving behind the lithium cathode along with the porous polypropylene membrane.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine porous propylene membrane sandwiched between the positive and negative electrode as taught by He to a Li0.9[Mn1/3Ni1/3CO1/3]O2 cathode comprised with a redox mediator for further recycling through a Soxhlet extraction as taught by modified He in order to arrive at lithium cathode capable of being recycled in an effort to conserve costly battery cathode components. 

Claims 7-9 are rejected under U.S.C. 103 as being unpatentable over He (CN 108199105A, see also machine translation attached) in view of Raines et al. (US 20130211055 A1), in further view of Kamo et al. (US 2018254480 A1), in further  view of Hopewell et al. (US 6308532 B1) and in further view of Kabi et al. (Tunneling conductivity in lithiated transition metal oxide cathode). 
Regarding claim 7, modified He discloses all of the limitations set forth above. While modified He teaches a vacuum Soxhlet extraction process used to separate a lithium cathode from its binder, modified He fails to mention the temperature at which the Soxhlet’s overhead condensed is set to, specifically -18 and -196 degree Celsius or less.
Hopewell however, teaches a distillation mechanism utilizing a column condenser at a refrigeration temperature of subzero 140 degrees Fahrenheit in order to withdraw a vapor phase from the column rich in bottoms product’s components to be recovered for further downstream processing and use [C2/lines 41-65]. 
Hopewell teaches an overhead condenser’s temperature rating that is lower than the claimed temperature rating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Modified He’s overhead condenser’s temperature to that of Hopewell’s subzero condenser rating and thereby optimize the condenser incrementally increasing the temperature to arrive at -18 degrees Celsius in an effort to efficiently recover and further process a wasted cathode as it is being separated from its pvdf binder. MPEP 2144.05 (II)A 

Regarding claim 8, while Hopewell’s condenser’s subzero temperature lies outside of the claimed range, the examiner makes note that lower limit of the subzero range is  -273.15 degrees Celsius thereby limiting the possible range of  subzero temperatures between that of subzero 237.15 and subzero 140 degrees Fahrenheit (-96 degrees Celsius) as taught by Hopewell. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further optimize modified He’s overhead condenser, further lowering the condenser’s temperature towards 0 Kelvin arriving at -196 degrees Celsius in order to more efficiently recover vaporized steam from the Soxhlet extraction process of modified Song in order to fully recover a wasted lithium cathode from its pvdf binder. MPEP 2144.05(II)A
Regarding claim 9, modified He discloses all of the limitations set forth above. Modified He teaches the use of redox mediator, p-benzoquinone [0111] dissolved in DME [0104], as components of a positive electrode. Modified He further teaches separating a lithium cathode from its pvdf binder through a Soxhlet extraction process.

Claims 13 and 14 are rejected under U.S.C. 103 as being unpatentable over He (CN-108199105-A) in view of Raines et al. (US 20130211055 A1) in further view of Kamo et al. (US 2018254480 A1) in view of Kabi et al. (Tunneling conductivity in lithiated transition metal oxide cathode). 
-Regarding claims 13 and 14 modified He discloses all of the limitations set forth above. While modified He teaches the recovery of a pvdf binder from a lithium cathode, modified He fails to disclose the claimed Li0.9[NiMnCo]1/3O2 composite oxide as the active material for a cathode.
Kabi however, teaches of lithium ion secondary batteries more specifically Li0.9[Mn1/3Ni1/3CO1/3]O1.95 as suitable cathode active materials [pg. 1-paragraph 2] teaching that lithium within the range of 0.9 < x < 1 in the composite oxide, the material shows semi conductive properties and the electronic conductivity dominates the transport. Kamo also mentions that LiX[Mn1/3Ni1/3CO1/3]O2 is the most commonly used cathode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li0.9[Mn1/3Ni1/3CO1/3]O2 composite oxide as taught by Kabi along with a quinoid based redox mediator as taught by modified He as components of a cathode arriving at a battery than can allow for the recycling of a lithium cathode from its pvdf binder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Leipeng et al. (CN 111100324A) discloses a method for recycling a lithium ion battery by separating pvdf binder from its cathode through a vacuum distillation extraction method.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722